uil code department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb kk akek akk kek in re kkk kkk kk sponsor plan competitor llc state a state b area year year dear this letter constitutes notice that a waiver of the minimum_funding_standard for the plan for the plan_year ended date has been approved subject_to the following conditions starting with the quarterly contribution due on date the sponsor makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 of the internal_revenue_code the code’ and can be comprised of several installments made prior to the respective due_date of the quarterly contribution the sponsor makes contributions to the plan in amounts sufficient to a meet the minimum_funding requirements for the plan for the plan years ending date through by date through respectively without applying for a waiver of the minimum_funding_standard the excise_tax due under sec_4971 of the code on any accumulated_funding_deficiency that occurred prior to the plan_year beginning date tek tee and on any unpaid_minimum_required_contribution for plan years subsequent to the plan_year ended may 20' _ is satisfied in a timely manner under sec_412 of the code the sponsor is restricted from amending the plan to increase benefits and or plan liabilities while any portion of the waived_funding_deficiency remains unamortized with only certain exceptions as defined in sec_412 the sponsor provides proof of payment of all contributions described above ina timely manner to of the service using the fax number or address below if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date formed in the sponsor was a prosperous wine and liquor distributor in state a until first encountering financial difficulties in mid-year over the years the sponsor had expanded its operations by acquiring distributors in several other states however in april year the sponsor ceased all business operations in state a competitor entered the area market the sponsor alleges that the increased competition by such a large entity with much more available capital and relationships with large suppliers of top wine and liquor brands throughout the us combined with massive consolidation in the industry at both the distributor and supplies levels caused the sponsor to lose many of its marquis suppliers in year the sponsor represents that this led to a snowball effect in which more of the sponsor's suppliers terminated their relationships with the sponsor and its subsidiary responsible for wine and liquor distribution in the area market this led to the sponsor suffering a combined dollar_figure ‘million loss for the fiscal years ended may year and may year which resulted in a restructuring that left sponsor with contro of only one operating subsidiary llc a successful wholesale wine and liquor distributor operating solely in state b kkk kkk sponsor cites its corporate restructuring and attendant financial difficulties caused by its loss of market share due to competitor's entrance into the area market and poor plan investment returns during the economic downturn in and as reasons it is seeking the requested waiver since restructuring the sponsor has stabilized into a smaller outfit but one that shows signs of quickly returning to sustained profitability the sponsor has taken steps to reduce plan costs and the costs of other retirement plans in its controlled_group contro overall costs and increase revenue to control overall costs the sponsor has to reduce plan costs the plan was frozen as of date and as of the plan the plan had no active participants further sponsor has year beginning june discontinued all matching and emplover contributions to it sec_401 plan resulting in annual savings of roughly dollar_figure million in the last fiscal quarter of drastically cut its expenses including by more than _ the waiver year by downsizing the sales management team and warehouse personnel and reducing executive compensation finally the sponsor has detailed several efforts in addition to an improving economy which to increase revenue and profitability sponsor expects will increase demand on wine and spirits and thus increase its distribution of those products the sponsor has successfully launched distribution of a brisk-selling and highly profitable new vodka has expanded its distribution of several other profitable brands and is actively pursuing acquisition targets to expand its reach in state b the sponsor asserts that because of the cost cutting measures it has taken the potential revenue increasing efforts it has made plus signs of an improving economic environment it reasonably expects that it will generate enough cash to resume funding the minimum_funding_standard beginning in the plan_year ended may '20 your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized any amendment or authorized action - such as a board action implementing a discretionary increase in employer matching_contributions - by the governing body currently permitted under relevant plan documentation to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the sponsor or any entity under its control to increase the liabilities of those plans is considered an amendment of the plan for purposes of sec_412 of the code and c of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the sponsor or any entity under its control covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa kk kkk this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending may __ the date of this letter should be entered on schedule sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule sb we have sent a copy of this letter to the sponsor’s power_of_attorney rekkkkekuekraekekeekeeekeekkkkkkkkkkkek and to krkkkkakeeekekekrkkeeeekekekeerekereerkrekeekkekekkekkeekkkek krekkkkkkke if you require further assistance in this matter please contact at kkk _kekk sincerely ig let - william hulteng manager employee_plans technical cc kkk kkk kkk se t ep ra t kkk
